Case 1:07-md-01848-LPS Document 1089 Filed 06/05/19 Page 1 of 3 PageID #: 31077




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


                                                     )
                                                     )
    IN RE: REMBRANDT TECHNOLOGIES,                   )   MDL Docket No. 07-md-1848 (LPS)
    PATENT LITIGATION                                )
                                                     )
                                                     )


                                 STIPULATION OF DISMISSAL

          Plaintiffs Rembrandt Technologies, LP and Rembrandt Technologies LLC d/b/a

   Remstream and Defendants, pursuant to Fed. R. Civ. P. 41(a)(l) and the terms of a confidential

   settlement agreement, hereby stipulate to dismissal of all remaining claims and counterclaims

   asserted between them in this MDL action (and in all individual actions consolidated in this MDL

   action) WITH PREJUDICE with each party to bear its own costs, expenses and attorneys' fees.

   Dated: June 4, 2019

       Isl Carl N. Kunz III                            Isl Stephen B. Brauerman
    P. Clarkson Collins, Jr. (#739)                 Stephen B. Brauerman (#4952)
    Carl N. Kunz, III (#3201)                       Bayard, P.A.
    500 Delaware Avenue, Suite 1500                 600 N. King Street, Suite 400
    Wilmington, DE 19801                            Wilmington, DE 19801
    (302) 888-6800
    pcollins@morrisjames.com                               and
    ckunz@morrisjames.com
                                                   Kasowitz Benson Torres LLP
    Counsel for Plaintiffs                         Michael C. Harwood
    Rembrandt Technologies, LP                     Matthew B. Stein
    and Rembrandt Technologies LLC d/bl a          1633 Broadway
    Remstream                                      New York, New York 10019

                                                   Counsel for
                                                   Adelphia Communications Corporation
                                                   Adelphia Consolidation LLC
Case 1:07-md-01848-LPS Document 1089 Filed 06/05/19 Page 2 of 3 PageID #: 31078




       Isl Kelly E. Farnan                             Isl John W. Shaw
    Kelly E. Farnan (#4395)                          John W. Shaw (#3362)
    Richards, Layton & Finger, P.A.                  Jeffrey T. Castellano (No. 4837)
    One Rodney Square                                SHAW KELLER LLP
    920 North King Street                            I.M. Pei Building
    Wilmington, DE 19801                             1105 North Market Street, 12th Floor
    (302) 651-7700                                   Wilmington, DE 19801

           and                                               and

    Thomas L. Duston                                 John C. O'Quinn
    Julianne M. Hartzell                             Jason M . Wilcox
    Marshall, Gerstein & Borun LLP                   Kirkland & Ellis LLP
    233 South Wacker Drive                           1301 Pennsylvania A venue
    6300 Willis Tower, Chicago, Illinois 60606       Washington, DC 20004

    Counsel for                                      Counsel for Cisco Systems, Inc.,
    Time Warner Cable LLC,                           Scientific-Atlanta, Inc. n/k/a Scientific-Atlanta
    Time Warner Cable Enterprises LLC,               LLC, Motorola Inc. n/kla Motorola Mobility
    CCO Holdings LLC,                                LLC, Thomson, Inc. n/k/a Technicolor USA,
    Charter Communications Operating LLC,            Inc., Ambit Microsystems, Inc. n/kla Ubee
    Charter Communications, Inc.                     Interactive, Inc. and NETGEAR, Inc.

        Isl Jason J Rawnsley                            Isl Jack B. Blumenfeld
    Frederick L. Cottrell, III (#2555)               Jack B, Blumenfeld(# 1014)
    Jason J. Rawnsley (#5379)                        Morris, Nichols, Arsht & Tunnell LLP
    Richards, Layton & Finger, P .A.                 1201 North Market Street, 16th Floor
    One Rodney Square                                P.O. Box 1347
    920 North King Street                            Wilmington, DE 19899-1347
    Wilmington, DE 19801
    cottrell@rlf.com                                         and
    rawnsley@rlf.com
                                                     Leo L. Lam
           and                                       Brian L. Ferrall
                                                     Keker, Van Nest & Peters LLP
    Benjamin Hershkowitz                             633 Battery Street
    R. Scott Roe                                     San Francisco, CA 94111-1809
    Gibson Dunn & Crutcher LLP
    200 Park A venue                                 Counsel for Defendants
    New York, NY 10166-0193                          Comcast Corporation, Comcast Cable
                                                     Communications, LLC, Comcast of Florida
    Counsel for                                      Century-TC] California Communications, LP
    Cablevision Systems Corporation and              Century-TC] Holdings, LLC, Comcast of
    CSC Holdings, LLC                                Pennsy lvania II, LP (f/k/a Century-TC]
                                                     California LP), Parnassos Communications,
                                                     LP, Parnassos Holdings, LLC



                                                 2
Case 1:07-md-01848-LPS Document 1089 Filed 06/05/19 Page 3 of 3 PageID #: 31079




      Isl Rodger D. Smith II
    Rodger D. Smith II (#3778)
    Morris, Nichols, Arsht & Tunnell LLP
    1201 North Market Street, 16th Floor
    P.O. Box 1347
    Wilmington, DE 19899-1347

           and

    Mitchell G. Stockwell
    Kilpatrick Townsend & Stockton LLP
    1100 Peachtree Street NE Suite 2800 Atlanta,
    GA 30309

    Counsel for CoxCom, Inc. and
    Cox Communications, Inc.




   SO ORDERED, this 5-4-L. day of     J '-" n   L,,




                                                      United States District Chief Judge




                                                      3
